Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00035-CV

                           ARK DIMENSION 4, INC. and Robert Pospisil,
                                       Appellants

                                                  v.
                 Michelle Griffith, Personal Representative of the Estate of Dell O. /s
                                        Michelle GRIFFITH,
                  Personal Representative of the Estate of Del O. Amy, deceased,
                                              Appellee

                    From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 12575A
                           Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 9, 2015

APPEAL DISMISSED; REVERSED and RENDERED

           The parties have filed a joint motion to dismiss this appeal, stating they have reached an

agreement fully and finally settling all claims relating to the case. They request that this court

render judgment effectuating the parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(A).

The motion is granted. The trial court’s judgment signed on October 15, 2014 is reversed, and a

take-nothing judgment is rendered in accordance with the parties’ settlement agreement. See TEX.
                                                                                   04-15-00035-CV


R. APP. P. 42.1(a)(2)(A), 43.2(c). Costs of appeal are taxed against the parties who have incurred

them.

                                                 PER CURIAM




                                               -2-